DETAILED ACTION
 	 This Office Action is in response to the amendment filed on 05/10/2022. Claim 1 has been amended. Claims 1-2 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 11/29/2021 are accepted by the examiner.
Priority
 The application is filed on 11/29/2021 and  CON of 15/675,611 filed on
08/11/2017. 
Terminal Disclaimer
The terminal disclaimer filed on 04/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 11223634 B2 respectively have been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
1. 	In light of claim amendments, Applicant’s remarks and upon further 
search/consideration the rejection to independent claim 1 have been withdrawn.
However, after careful review, the rejection under 35 U.S.C. 103(a) to claim 2 is
maintained for the reasons stated in the response below.
2.	Regarding claim rejections under 35 USC § 103 corresponding to claim 2 Applicant argues:
 	“..Gutz evaluates OUTPUT of a PHYSICAL actuator to the input to the INPUT to the actuator. He evaluates against a MODEL of both (4 inputs) to determines physical Actuator HEALTH (see Table/Comments, Page 19, remarks on 05/10/2022)… Based on the above, the INNOVATION presents a NEW approach and means to significantly improve security of ICS/SCADA networks and their computing components allowing for - effective monitoring, early detection of malfunction, defeating DDoS and SPAM, support backup operation, full recovery and return to full normal operation, and testing of processes (See, Page 20 of the remarks)” 

  	The Examiner respectfully disagrees and submits that Gutz clearly compares  raw and processed data as claimed to detect if the process is faulty (Gutz, Col. 5, lines 10-25, 35-54, Col. 4, lines 40-60: control system 56, a conventional filter 64, represented by its Laplace transform 1/(.tau.s+1), is used for filtering the feedback signal 62 and a conventional analog-to-digital (A/D) converter’ a conventional filter 84, which is represented by its Laplace transform 1/(.tau.s+1), for example, to generate the filtered model feedback signal 78. The filtered model output signal 78 is also provided to a conventional model comparator 86, which takes the difference between the filtered output signal 78 and the sampled actuator output position signal 67 to determine whether or not a fault exists; Col. 4, lines 61-67 and Col. 5, lines 1-10: Col. 8, lines 30-35: The actuator position sensor 63 includes, for example, a resolver, a transformer, a proximity sensor, or other conventional position sensors wherein feedback signal providing means, represented by the feedback signal 90 includes the conventional filter 64 and the conventional A/D converter). 
 	As is clearly evident from the above explicit teachings, even if the claimed language is not identical to that disclosed by the cited references, the differences between that which is disclosed and that which is claimed are considered to be so slight (i.e. predictable variance, KSR, MPEP 2143) that it would have been obvious to one of ordinary skilled in the art before the effective filing of the claimed invention, to “evaluating the raw sensor measurement and the processed sensor measurement to determine if the legacy computing environment process is faulty; and in response of the detection a faulty process the hardware trusted environment node or a network node configured to enable any of malware -3-detection” as claimed, because such a modification would have been considered a mere configuration preference, and thus, would have been obvious to try.
    	As is readily evident, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.
 	The Applicant has failed to clearly explain the pertinence of each cited passage, by failing to clearly articulate the difference between claim features and specification, with a convincing rationale and factual support.
 	Therefore, in view of the teachings of cited prior arts and as best understood from applicant’s disclosure and the claim language as filed, the cited references, either taken alone or in any combination, disclose or render obvious the recited features of the claims, especially when each features and functionalities of the claims are explicitly or implicitly disclosed in the applied references.
 			Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stepanik et al. (US 20040075566 A1, hereinafter, Stepanik) in view of Gutz et al. (US 5233512 A, hereinafter, Gutz).
  	Regarding claim 2, Stepanik discloses a hardware trusted environment comprising: a trusted computing environment having a processor and a memory (Paragraph 0045: transmits the contents of its buffer together with a signal generating an e-mail alert to at least one remote monitoring call center. CCI 120 will typically remain in alarm state until operators intervene to confirm a state of emergency or reset system 100. While in alarm mode CCI 120 typically transmits the contents of its logging memory 414b more frequently than in normal mode,);
 	the hardware trusted environment receiving a raw sensor measurement of a sensor (Paragraphs 0027, 0047,0010: receiving raw data from sensors via sensor interface… providing analog data corresponding to atmospheric parameter such as for example, but not in limitation, temperature, wind direction, wind speed, or humidity; Abstract: pre-processed data); and 
 	the hardware trusted environment receiving a processed sensor measurement generated by a legacy computing environment based on the raw sensor measurement or a network node receiving over the network the raw sensor measurement (Paragraphs 0023. 0027: an atmospheric conditions interface for receiving sensor input respecting at least one atmospheric condition wherein an A/D converter converts at least one analog signal to a digital signal associated with one atmospheric condition) and 
 	the processed sensor measurement the hardware trusted environment or the network node support evaluating the raw sensor measurement (Paragraphs 0022, 0025-0026: Globalstar Qualcomm satellite link communicates with remote call center where both normal and alarm data are monitored and processed wherein Globalstar system provides accuracy and significantly more secure against hacking…obtaining and verifying data relating to the presence of ambient atmospheric conditions, including air temperature, wind speed and direction, humidity from at least one location either on Lease at said site or Downwind from said site; Paragraphs 0043, 0053, 0055: CCI 120 sends data such as raw video in digital format to a remote monitoring facility or call center……System 100 uses the data from atmospheric condition sensor array 130 (when CCI 120 processes the gas data that it receives from all SIT 110) and 
 	[the processed sensor measurement to determine if the legacy computing environment process is faulty]; and 
 	in response of the detection a faulty process the hardware trusted environment node or a network node configured to enable any of malware detection, receiving test data, node identification, safe programs update and upgrade, backup operation, or combination thereof (Paragraphs 0005-0006, 0045: providing alarms that alert operators who then take manual control of the problematic equipment. SCADA is implemented as software positioned on top of the equipment to which it is interfaced using any suitable commercial hardware module).
 	Stepanik does not explicitly states but Gutz from the same or similar fields of endeavor teaches the processed sensor measurement to determine if the legacy computing environment process is faulty (Gutz, Col. 5, lines 10-25, 35-54, Col. 4, lines 40-60: control system 56, a conventional filter 64, represented by its Laplace transform 1/(.tau.s+1), is used for filtering the feedback signal 62 and a conventional analog-to-digital (A/D) converter’ a conventional filter 84, which is represented by its Laplace transform 1/(.tau.s+1), for example, to generate the filtered model feedback signal 78. The filtered model output signal 78 is also provided to a conventional model comparator 86, which takes the difference between the filtered output signal 78 and the sampled actuator output position signal 67 to determine whether or not a fault exists; Col. 4, lines 61-67 and Col. 5, lines 1-10: Col. 8, lines 30-35: The actuator position sensor 63 includes, for example, a resolver, a transformer, a proximity sensor, or other conventional position sensors wherein feedback signal providing means, represented by the feedback signal 90 includes the conventional filter 64 and the conventional A/D converter).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine if the legacy computing environment process is faulty as taught by Gutz in the teachings of Stepanik for the advantage of generating filtered model and comparing between the filtered output signal and the sampled output position signal to accurately detect and predict whether or not a fault exists (Gutz Col. 5, lines 35-54, Col. 9, lines 15-24, Abstract).
				
 				Allowable Subject Matter

8.	  Claim 1 is allowed over prior art of record.





Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/          Primary Examiner, Art Unit 2498